Citation Nr: 1816422	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  16-28 157	)	DATE  
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for peripheral neuropathy of the upper right extremity.  

3.  Entitlement to service connection for peripheral neuropathy of the upper left extremity.  

4.  Entitlement to service connection for peripheral neuropathy of the lower right extremity.  

5.  Entitlement to service connection for peripheral neuropathy of the lower left extremity.  

6.  Entitlement to special monthly compensation (SMC) for aid and attendance.  



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and J.C.


ATTORNEY FOR THE BOARD

K. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1969 to May 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In November 2016, a Board Central Office hearing was held before the undersigned; a transcript of the hearing is associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for bilateral upper extremity peripheral neuropathy, bilateral lower extremity peripheral neuropathy, and SMC based on aid and attendance are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran's back disability is etiologically related to his military service.


CONCLUSION OF LAW

The criteria for service connection for a back disability have been met. 38 U.S.C. §§ 1110, 1112, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations, VA has a duty to notify and assist the claimant in substantiating a claim for VA benefits.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Veteran's claim has been considered with respect to VA's duty to notify and assist.  Other than the matters addressed in the remand section, the outcome below is favorable.  Thus, no conceivable prejudice to the Veteran could result from this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a)

To establish entitlement to service connection, there must be: (1) competent and credible evidence confirming the Veteran has the claimed disability or at least has since filing the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection will also be presumed for certain chronic diseases, including arthritis, if manifested to a compensable degree within one year after discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R §§ 3.307, 3.309.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. § 1113.  

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309.  Continuity of symptomatology requires that the chronic disease have manifested in service.  38 C.F.R. § 3.303(b).  In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  Id.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).

The Veteran is seeking service connection for a back condition.  

The Veteran has a current back disability as he was diagnosed with degenerative arthritis of the spine in the March 2012 VA examination.  Based on this evidence, the first element of a service connection claim is satisfied.

With respect to the second element, the Veteran's service treatment records (STRs) reflect that he sought treatment for back pain from December 1969  to March 1970.  In March 1970, he was diagnosed with lumbago.  The Veteran's continued complaints of low back pain were noted on his separation examination in April 1970.  The Veteran testified at an October 2012 Board hearing that he hurt his back while he was in AIT at Fort McClellan doing a training mission when he fell in a hole with his gear on his back.  Therefore, the second element of a service connection claim is satisfied.     

The Veteran underwent a VA examination in March 2016 where the examiner stated that she was unable to provide an opinion as to the etiology of the Veteran's back disability with resorting to speculation.  The examiner acknowledged the Veteran's reported continuity of symptomatology but was unable to render an opinion without speculation due to the lack of medical documentation of a nexus.  

Pursuant to the Board's February 2017 remand directives, the Veteran was afforded another VA examination in March 2017.  He was diagnosed with degenerative arthritis of the spine and right lower extremity radiculopathy.  The examiner opined that it was not as likely as not that the Veteran's back disability was related to service.  The examiner stated that while the Veteran sustained a back injury during service, there was no documentation of record that there was continued care and treatment of that initial back injury and that he was unable to confirm that the Veteran's current back condition is related to the back injury that occurred during service without resorting to mere speculation.  The Board finds that it is unclear whether the examiner intended to provide a negative nexus opinion or whether the examiner could not do so without resorting to speculation.  As the rationale of the March 2017 opinion is unclear, the Board assigns this opinion minimal probative value.  

The Veteran provided a private medical opinion from Dr. D.A. opining that the Veteran's back osteoarthritis is at least as likely as not related to the back injury he suffered in-service.  Dr. D.A. reasoned that traumatic injuries like the Veteran's "often set off immunological reactions resulting in the onset of osteoarthritis, in many cases significantly later than the initial injury."  See June 9, 2017 correspondence at 7.  He also cited medical research in posttraumatic osteoarthritis among veterans showing that osteoarthritis may manifest itself years after the initial injury.  

VA obtained another medical opinion in October 2017 finding that the Veteran's lumbar condition was less likely as not incurred in or caused by the in-service injury.  The examiner again noted the lack of medical treatment to link the in-service injury to the present day diagnosis.  

The Board finds that service connection is appropriate in this case on presumptive basis.  At the November 2016 Board hearing, the Veteran testified that he continued to experience back problems after his separation from service.  He stated that he was a truck driver when he first got out of the service and that he would have to stop and get out of his truck to walk around because his back would get stiff.  He stated that he did not go to a doctor for his back problems until 2010 when he got his VA card and went to the VAMC in Washington, D.C.  The Board finds that the Veteran is competent to report the pain he is experiencing and his assertions are found to be credible.  

Thus, although the Veteran was not diagnosed with the chronic disease while in service or within the presumptive period thereafter, affording him the benefit of the doubt, the Board finds that continuity of symptomatology has been established by his testimony and the medical evidence of record. 

Therefore, the Board finds that the back disability is presumptively service-connected as a chronic disease under 38 C.F.R. § 3.309(a) and 38 C.F.R. § 3.303(b).  


ORDER

Service connection for a back disability is granted.  


REMAND

The Veteran contends that his peripheral neuropathy of the bilateral upper and lower extremities is due to herbicide agent exposure or as secondary to his now service-connected back disability.  To date, an opinion addressing secondary service connection has not been provided.  As such, an opinion is necessary regarding secondary service connection.
The remand regarding the claims discussed above could have an outcome regarding the SMC issue; therefore, the issue of SMC is inextricably intertwined with the issues being remanded, and adjudication of SMC must be deferred pending the proposed development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims folder any outstanding VA medical records.  

2.  After completing directive #1, the AOJ should schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's bilateral upper and lower extremity peripheral neuropathy.  

Based on the record, the examiner should provide responses to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed bilateral upper and lower extremity peripheral neuropathy is related to service, to include herbicide agent exposure, or is caused or aggravated by service-connected back disability.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  After completing all actions set forth above and any further action needed as a consequence of the above development, readjudicate the SMC and service connection claims on appeal, to include service connection on a secondary basis.  If any benefit on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate Supplemental Statement of the Case and allow the appropriate time for response.  Then return the case to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


